UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 11-2154


In Re:   US AIRWAYS, INCORPORATED,

                Debtor.

---------------------------------

FOUGERE HOLCOMBE,

                Creditor – Appellant,

           v.

US AIRWAYS, INCORPORATED,

                Debtor - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Claude M. Hilton, Senior
District Judge. (1:11-cv-00747-CMH-IDD; 04-13819-SSM)


Submitted:   August 20, 2012             Decided:   September 10, 2012


Before WILKINSON, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vladimir Matsiborchuk, New York, New York, for Appellant. Sarah
Beckett Boehm, MCGUIREWOODS, LLP, Richmond, Virginia; Douglas
Michael   Foley,  MCGUIREWOODS,  LLP,  Norfolk,   Virginia, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Fougere      Holcombe      appeals    the    district      court’s       order

affirming       the   bankruptcy       court’s       final    order    granting        the

Debtor’s motion for sanctions and disallowing her claim, as well

as several prior bankruptcy orders entered in the underlying

proceeding.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.        See Holcombe v. US Airways, Inc., Nos. 1:11-cv-

00747-CMH-IDD;        04-13819-SSM      (E.D.    Va.,     filed     Sept.    22,     2011;

entered     Sept.     23,     2011).      We     deny    Holcombe’s         motion    for

reconsideration        of     a   prior      order      denying     her     motion     to

consolidate this appeal with another appeal she has pending in

this court, and we dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court      and   argument     would    not   aid     the    decisional

process.

                                                                               AFFIRMED




                                          3